Title: From Benjamin Franklin to Le Brun, 25 October 1779
From: Franklin, Benjamin
To: Le Brun, Charles-François


SirPassy Oct. 25. 1779.
Mr. Arthur Lee has not been recalled the States in Congress being equally divided on the Question; but he has mentioned to me his Intention of returning immediately to America as no certain Provision has been made for his support in Spain.
Capt. Conyngham was sent to England in Irons to be try’d for his Life as a Pirate. The Congress ordered some English Prisoners of equal Rank to be put in Irons by way of Reprisal to abide his fate. Since his arrival in England, his Irons have been taken off and he is treated as the other Prisoners, and will probably Soon be exhang’d. Here are a Number of frenchmen that had serv’d with him and being put on Board one of his Prizes afterwards carried into England, were kept Prisoners there till Lately when we exhang’d them. They demand their Wages and a Share of his Prises. I Shall be oblig’d to Messrs. de Lagoaner for any Information they may be pleased to Send me what has been done with the Produce of those Prizes sold in Spain. With great Regard, I have the honour to be &c

M. Le Brun

